Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page1ofi2 Page ID#1

 

UNITED STATES DISTRICT COURT

for the
Southern District of linois

 

 

 

 

 

 

 

 

 

 

 

-- YY - 1949-9
“ ) Case Number: ZV |? 5 r uy
) (Clerk's Office will provide)
)
Plaintiff(s)/Petitioner(s) )
v. ) OCIVIL RIGHTS COMPLAINT
. ) pursuant to 42 U.S.C. §1983 (State Prisoner)
bY: 3 its Gr | ) O CIVIL RIGHTS COMPLAINT
Ledes { Ai's E ) pursuant to 28 U.S.C. §1331 (Federal Prisoner)
) DBXCIVIL COMPLAINT
) pursuant to the Federal Tort Claims Act, 28 U.S.C.
Defendant(s)/Respondent(s) ) §§1346, 2671-2680, or other law
I, JURISDICTION
Plaintiff:
A. Plaintiff's mailing address, register number, and present place of
confinement. Le LI ie é Csrret oma Cevfe r
Se fro 4 LH EgiP ol! B44 fof ‘}
: ©930 hewwesce OF
Purnell Zh. b24¢bb .
Defendant #1:
B. Defendant fe § Seotet's ef! A rterct.e is employed as
y (a) (Name of First Defendant)
Cestre fe Ss Stouts \ Urs tS Ro 295 D acons f
(By ' (Position/Title)

with De > Qe outs ot Keteric
v (c) (Employer's Name and Address)

 

At the time the claim(s) alleged this complaint arose, was Defendant #1

employed by the state, local, or federal government? O Yes [No
NotThecth boon tt /

If your answer is YES, briefly explain:

Rev. 10/3/19
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 2of12 Page ID #2

 

 

 

Defendant #2:
C. Defendant Md vrean toberts Se is employed as
(Name of Second Defendant)
‘Tre ig) herder Cub Secats
(Position/ Title}
with Bes ‘Sencats of Rumer ite

(Employer's Name and Address)

 

At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, ocal, or federal government? MYes ONo

USkege ’ Mrth'gc> ey é Elie &
If you answer is YES, briefly explain:
H« bors over Shelcder Pert Secu tees - Besebe lf

Lint w ’ : ,
ville he yt , Pe vases hesgue ass heaget ‘5 The 70°

Additional Defendant(s) (if any):

D. Using the outline set forth above, identify any additional Defendant(s).

Rev. 10/3/19
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 3o0f12 Page ID#3

Il. PREVIOUS LAWSUITS

A.

Have you begun any other lawsuits in state or federal court while you

were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? Yes ONo

Rev. 10/3/19

If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits on
another sheet of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FAILURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL
OF THIS ACTION.

he Parties to previous lawsuits: n
Plaintiff(s): “S.i., \ Hey oe 2 il

Defendant(s):
4 r: b uae verte J
2. Court (if federal court, name of the district; if state court, name of

the county): Se ather D \\, str; cx o f ies

’o
, <
Ll >

oi Docket number:

4, Name of Judge to whom case was assigned:

5. Type of case (for example: Was it a habeas corpus or civil rights
action?): J P83 (oor! Ets

6. Disposition of case (for example: Was the case dismissed? Was it

appealed? Is it still pending?): Fedo

t
tJ
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 4of12 Page ID #4

7. Approximate date of filing lawsuit: ). 20/§
3. Approximate date of disposition: resale.
9, Was the case dismissed as being frivolous, malicious, or for failure to

state a claim upon which relief may be granted and/or did the court
tell you that you received a “strike?” pj.

b

UL. GRIEVANCE PROCEDURE

A. Is there a prisoner grievance procedure in the institution? M, Yes No
B. Did you present the facts relating to your complaint in the prisoner
grievance procedure? OYes WNo

C If your answer is YES,
1. What steps did you take?

ta

What was the result?

D. If your answer is NO, explain why not.

root

Hicpper 11 3-74 as thil ul

E. If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? OYes No

I. If your answer is YES,
l. What steps did you take?
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page5of12 Page ID #5

2. What was the result?

G. If your answer is NO, explain why not.
eh Dhced Kasult

H. Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

Rev. 10/3/19

f j
hicthetebe eet
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 6of12 Page ID #6

IV. STATEMENT OF CLAIM

A. State here, as briefly as possible, when, where, how, and by whom you feel
your constitutional rights were violated. Do not include legal arguments
or citations. If you wish to present legal arguments or citations, file a
separate memorandum of law. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph.
If your claims relate to prison disciplinary proceedings, attach copies of
the disciplinary charges and any disciplinary hearing summary as
exhibits. You should also attach any relevant, supporting documeniation.

fe J i> Mes (. if > G ons t>) We sf te. sob us él o i, i ak, { Q

fs ry j ra Zz, , e% - be Petes @ Spry Jaume >
LL Sletds fer be (r. Leoerts ros tree fod progres. co coe be It

ties 4 Si he { Net « finale j i . f ‘ } c ~ <4
Lite hecqueh eft, bhi poageor along tier\ Lend, f berts _) woe dled)
‘ pie ~ . ’ f aif ‘ ; &

h ) J ogc. fyo bur ted ) Fer; her LAlep ( my lobe: +e } Les 0 lie ' A
REA ey ; ant) f 5 | wal ) L t / / * IC bY Cub Scout
mM, 2a eM (Y eSk ym, tether (Seaceh é He roel) S \ b 5 y

tcthes Spot, & My &b, 4 A } ed Mt qe itlc 4 di i)
§ Poke & Mr Keberte 0.) Deid LL, ae

m7) {J ig F |
f £ Lis [ rn , tabi kh aa ca fed f K+

“ue

, i f .
| \ !
while . Z ties F fe Se veri }

Mectioy ot te Shaldc- |
Bal Choe ¢ Lae cal et rl ed Mr 0, 4 tn ald gs Pee i Nast!
if i FICE ES FlewLt fon + j
Hrs Keughte- Pooley 1 her tit; (deeke »
r erle Slept ts hts pp
M> hivis groom (16 \ MS Foor, Whilothe hove <1
G CLI Odom Sf a, ~" p> Slept ie; py
p } m1 2. tC inyoe L +. oe t Fd Ea lec rm
Aioel r Lebse rte .. \ ~ o px t 1 Sa { b. +h i
Ke) COMES Cad Sed fd / pe BaD
ad f CCRN det nae licls Ae ~
wt ite Sed yo cer aad -. ; ix!p Dot K te £ Coy A J Ny
. . =i ht _ { eee °
hud Ter b held af . “yt Pec cll aval” ad ts. rd ke * fix :
Ul OF yay (Qe sic yh f | + ee EOS Stee V bead! p it
Cad stkety py J PRIS hile £ pared _ oe

Tie wd,

D, vahe
ha ! ‘ on a LOleS g wt Ss Ber
oO OG rn of fey +f

F bee hie ly

C-

Weshed his he. Hust £ ereculet )

Jig “LF
Aer & Bask esl the the Bilt
= Gs a ‘ = Gile
Derkup etel 4 oroi y, L " Hes . my he fs i acd
A 4 5 k 5 Lyere . - pwr ey

BS yaad , Cup hyo cl i .

- , 4 ¢ fay Usderisoye Hee, Havel f. , 2 an L bred otk ts 5
fe dil , Lo BRACES ae od My Sele {4

\ er ki ber ty Lied bE Co, Le } d ‘ Z ae Hesse ()

£ Cughh: , ir ved oe eet oo fey t

< ec & ever hed bees
“OM Ars

lve) {lig reocs hue \
e fo r
| 4 > cod) tolD mee Dee yeu a Kt
: 2
dof a oose hy 5 He ae bse Dn
as f »2 drby/) L> ib Q od if rey Le WeulD Se Preth
ch he Out C3 . .

rea hea ‘

uo Me

be Dusliol i 2b LtS¢ be WD — fle { {
deeb F 1 C bey Devry, hee 4.49 hese d -
~ ? «} bur t. he | i

“yC ite f 5 f
Upsed i your belher 4

} a
Mah

Rev. 10/3/19
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 7of12 Page ID#7

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk’s office.

4
v4 p :
five wt; Eo ti foo-~ A /
Ml ee Bees aC Tr ) {O39 06

“VD F sD

VI. JURY DEMAND (check one box below)

The plaintiff XN does O) does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE11
I certify to the best of my knowledge, information, and belief, that this complaint is in full

compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

f A

 

 

 

 

 

 

Signed /f- “ £0 Leb A) (deey axerrs_)
on: (date) Signatuye of Plaintiff
{0-9 39 hawrerty Cd Seky A Kos tJO0 p
Street Address Prirtted Name
Suaoer ZB 42464 Buue tt
City, State, Zip Prisoner Register Number

 

Signature of Attorney (if any)

Rev. 10/3/19
Cc ASC 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 8of12 Page ID #8

Hegicoud v lubbs
b

. ; 5 .
. Qouthers oisipet et CHeye’s .

Merckes Le
f

_PSesuce, 221

v

Ie oe en Oo
No

Hegrced 6 Mott

au

A Seuttes o Wished of Maocs

Le

a ys rel, Ragecl fs sf Ay, feo

P1983. Col Oy bets |
. As msec - f, t fue E Schuur

hppelos gers te
Sosuer, CNY

6

| Ad |

. Heswood L*. Wc, lor

; Se athee Ostet of L Mys2c5

AGES Covel fy ifs

bat) bCele
Ae.

 

bd Fo J 7 Case Hist 1 byeocslneyd of Couse ft .

Itorse A apor re D

eg ae ‘ LIES, Raptr 24 p
i)
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page9of12 Page ID #9

Hegaved! v Steck efed _ Rtletony kygperstrP i
Soithery dstreed ef Lor
1483 fev! Su, 4
y chia
| Le elie

lAlo

Ss. Hey sno we “Xe (Fees

Soutiars baled of fie is

13 Gwil Suit

| Pech 4

ile ele |

Pood. y

AQ.

Kight Aen) F ows urschk t give gee Her Cosi de - or ote ts ;
Vevey «_ f Qdctresucs cS La fo tke inatee me et fel,

[Se well he petull, Te neper y this is. oUL bow Pravicle

ph ol} byL tien G

16530. hevsrccit ée

IMs Wd Sore a /

Sut uty, Lh. LUGE.

 
Case 3:20-cv-01239-SMY Document 1 Filed 11/16/20 Page 100f12 Page ID #10

Date: 11/9/2020
3:01am

d_list_inmate_trans_statement_composite

Lawrence Correctional Center
Trust Fund

Inmate Transaction Statement

Page 1
Time:

REPORT CRITERIA - Date: 05/09/2020 thru End;

Inmate: 844617; Active Status Only ? : No;
Transaction Type: All Transaction Types;

Print Furloughs / Restitutions 7 : Yes;
Errors Only ? : No

Print Restrictions ? : Yes;
Include Inmate Totals ? : Yes; Print Balance

Inmate: B44617 Haywood, John D. Housing Unit: LAW-H -01-01

 

 

Date Source Transaction Type Batch Reference # Description Amount —_ Balance
Beginning Balance: 0.40

05/15/20 Payroll 20 Payroll Adjustment 1361112 P/R month of 4 2020 10.00 10.40

05/26/20 Disbursements 81 Legal Postage 147334 Chk #79199 046189, Pitney Bowes, = Inv. Date: -.30 10.10
04/27/2020

05/26/20 Disbursements 81 Legal Postage 147334 Chk #79199 ooo Bowes, Inv. Date: -2.20 7.90

, 05/04

05/26/20 Disbursements 84 Library 147334 Chk #79200 046228, DOC: 523 Fun, Inv. Date: -2.20 5.70
04/28/2020

05/26/20 Disbursements 84 Library 447334 Chk #79200 046686, DOC: 523 Fun, Inv. Date: -.40 §.30
05/14/2020

06/08/20 Point of Sale 60 Commissary 160713 660079 Commissary -5.09 2

06/11/20 Payroll 20 Payroll Adjustment 1631112 P/R month of 5 2020 9.91 10.12

06/22/20 Disbursements 80 Postage 174334 Chk #79680 047003, Pitney Bowes, Inv. Date: ~12 10.00
05/29/2020

07/02/20 ~~ Paint of Sale 60 Commissary 1847146 662097 Commissary -8.88 1.12

07/10/20 Payroll 20 Payroll Adjustment 1921112 P/R month of 6 2020 9.88 11.00

07/21/20 Disbursements 8&1 Legal Postage 203334 Chk #80125 aoe ied Bowes, Inv. Date: -.50 10.50
06/29/202

07/21/20 Disbursements 8&1 Lega! Postage 203334 Chk #80125 erate Bowes, _ Inv. Date: -.50 10.00
07/01

07/21/20 (Disbursements 81 Legal Postage 203334 Chk #80125 et Bowes, _ Inv. Date: -.50 9.50

07/21/20 Disbursements 61 Legal Postage 203334 Chk #80125 047929, Pitney Bowes, Inv. Date: ~.50 9.00
07/15/2020

07/21/20 Disbursements 84 Library 203334 Chk #80126 047998, DOC: 523 Fun, Inv. Date: -.60 8.40
07/17/2020

07/29/20 Point of Sale 60 Commissary 211731 664064 Commissary -2.50 5.30

08/14/20 Payroll 20 Payroll Adjustment 2271112 PIR month of 7 2020 10.00 15.90

08/21/20 Disbursements 8&1 Legal Postage 234334 Chk #80757 048086, Piney Bowes, Inv. Date: 1.60 14.30

08/21/20 Disbursements 81 Lega! Postage 234334 Chk #80757 aD piney Bowes, Inv. Date: -.50 13.80
08

08/21/20 Disbursements 81 Legal Postage 234334 Chk #80757 Oooo Bowes, Inv. Date: -.50 13.30

08/21/20 Disbursements 81 Legal Postage 234334 Chk #80757 rE ned Bowes, Inv. Date: -.50 12.80
08/1

08/21/20 Disbursements 81 Legal Postage 234334 Chk #80757 panaeoeO Bowes, Inv. Date: -.50 12.30
0

08/21/20 Disbursements 84 Library 234334 Chk #80758 048089, DOC: 523 Fun, Inv. Date: -1.80 10.50
07/24/2020

08/21/20 Disbursements 84 Library 234334 Chk #80758 046094, DOC: 523 Fun, _ Inv. Date: -2,20 8.30
07/24/2020

08/21/20 Disbursements 84 Library 234334 Chk #80758 048509, DOC: 523 Fun, Inv. Date: -.80 7.50
08/07/2020

08/21/20 Paint of Sale 60 Commissary 2347146 668974 Commissary -7.40 10

09/14/20 = Payroll 20 Payroll Adjustment 2581112 P/R month of 8 2020 10.00 10.10

09/21/20 Point of Sale 60 Commissary 2657146 668208 Commissary -8.54 1.56

09/23/20 Disbursements 84 Library 267334 Chk #81464 048880, DOC: 523 Fun, Inv. Date: ~.60 96
68/26/2020

09/23/20 Disbursements 84 Library 267334 Chk #81464 049567, DOC: 523 Fun, Inv, Date: -.40 56
09/21/2020

10/14/20 Payroll 20 Payroll Adjustment 2881112 P/R month of 9 2020 9.86 10.42

10/23/20 Point of Sale 60 Commissary 297714 670215 Commissary -6.40 4.02

10/26/20 Disbursements 84 Library 300334 Chk #82096 049866, DOC: 523 Fun, __ Inv. Date: -.40 3.62

Page 1

10/01/2020
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 11of12 Page ID #11

Date: 11/9/2020 Lawrence Correctional Center Page 2
Time: 9:01am Trust Fund
d_list_inmale_trans_statement_composite inmate Transaction Statement

REPORT CRITERIA - Date: 05/09/2020 thru End; Inmate: B44617; Active Status Only ? : No; Print Restrictions ? : Yes;
Transaction Type: All Transaction Types; Print Furtoughs / Restitutions ? : Yes; Include Inmate Totals ? : Yes; Print Balance
Errors Only ?: No

 

 

 

 

 

Inmate: B44617 Haywood, John D. Housing Unit: LAW-H -01-01

Date Source Transaction Type Batch Reference # Description Amount Balance

10/26/20 Disbursements 61 Legal Postage 300334 Chk #82098 049729, Pitney Bowes, Inv. Date: -.80 2.82
09/25/2020

10/26/20 Disbursements 81 Legal Postage 300334 Chk #82098 049868, Pitney Bowes. _ Inv. Date: -2.10 72
10/01/2020

10/26/20 Disbursements 80 Postage 300334 Chk #82098 050270, Pitney Bowes, Inv. Date: -.60 .22
10/20/2020

Total Inmate Funds: 22

Less Funds Held For Orders: 06

Less Funds Restricted: -00

Funds Available: 22

Total Furloughs: .00

Total Voluntary Restitutions: .00

 

Page 2
Case 3:20-cv-01239-SMY Document1 Filed 11/16/20 Page 12 0f 12 Page ID #12

Sh REE Te eee peer
Datei a le a ce

T

PN ea Tee Caen 9 mec rtmtmmen gory

a
STRESS eye om treemer ene meerenme et oem pate 6
SES BPR SRR EUS Doe ASE aga ete
sts ch lbw wes ae Sw dd Sao a tale Agha eRe Bec cava eLbaacwee al Pa

   

HeuU-a -o7

CERTIFICATION
(TO BE COMPLETED BY AN AUTHORIZED INSTITUTIONAL OFFICER)

Plaintiff/Petitioner: L auf wood! , Sohn N.
Institution: lawrence lorrectronal Cuter
Register Number: B VYo / 7

I, Slacoy/ hi Kort, lust Lx unt Of Cr-_, hereby certify that the

(Name 4nd Title of Authorized Officer - please print)

inmate identified above currently has the sum of $_. ad on account at

Lawrence correcteonnt conker

(Institution where confined)

ABB EM,

Si re of AutHorized Officer

Dated: /4 oxo

PURSUANT TO 28 U.S.C. § 1915(a)(2), PLEASE
ATTACH ACOPY OF THE INMATE’S TRUST
FUND ACCOUNT STATEMENT
FOR THE PAST SIX MONTHS.

Please mail the statement and this completed form to:
Clerk of Court
United States District Court
Southem District of Illinois
750 Missouri Ave.
East St, Louis, IL 62201
